
	

113 HR 4021 IH: Debt Limit Reform and Congressional Pay for Performance Act of 2014
U.S. House of Representatives
2014-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4021
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2014
			Mr. Barr introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on House Administration and Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To suspend the application of the limit on the Nation’s debt for a 10-year period, to reduce the
			 pay of Members of Congress for failing to meet fiscal sustainability
			 targets, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Debt Limit Reform and Congressional Pay for Performance Act of 2014.
		2.Suspension of debt limit
			(a)SuspensionSection 3101(b) of title 31, United States Code, shall not apply for the period beginning on
			 February 8, 2014, and ending on April 15, 2024.
			(b)Special rule relating to obligations issued during suspension periodEffective on April 16, 2024, the limitation in section 3101(b) of title 31, United States Code, is
			 increased to the extent that—
				(1)the face amount of obligations issued under chapter 31 of such title and the face amount of
			 obligations whose principal and interest are guaranteed by the United
			 States Government (except guaranteed obligations held by the Secretary of
			 the Treasury) outstanding on April 16, 2024, exceeds
				(2)the face amount of such obligations outstanding on the date of enactment of this Act.
				(c)LimitationAn obligation shall not be taken into account under subsection (b)(1) unless the issuance of such
			 obligation was necessary to fund a commitment incurred by the Federal
			 Government that required payment before April 16, 2024.
			3.Determination of fiscal sustainability targets
			(a)DeterminationsOn December 31 of each of calendar years 2015 through 2023, the Director of the Office of
			 Management and Budget shall determine—
				(1)the sum of the face amount of obligations issued under chapter 31 of title 31, United States Code,
			 and the face amount of obligations whose principal and interest are
			 guaranteed by the United States Government (except guaranteed obligations
			 held by the Secretary of the Treasury), outstanding at any time, with
			 respect to the most recent fiscal year which ended before the calendar
			 year;
				(2)the amount which is equal to the applicable percentage (as described in subsection (b)) of the
			 Gross Domestic Product determined by the Secretary of Commerce with
			 respect to such fiscal year; and
				(3)if the amount determined under paragraph (1) with respect to a fiscal year exceeds the amount
			 determined under paragraph (2) with respect to such fiscal year, the
			 percentage by which the amount determined under paragraph (1) exceeds the
			 amount determined under paragraph (2).
				(b)Applicable Percentages DescribedFor purposes of subsection (a)(2), the applicable percentage with respect to a fiscal year is as
			 follows:
				(1)For fiscal year 2015, 74.1 percent.
				(2)For fiscal year 2016, 70.4 percent.
				(3)For fiscal year 2017, 66.9 percent.
				(4)For fiscal year 2018, 64.4 percent.
				(5)For fiscal year 2019, 62.4 percent.
				(6)For fiscal year 2020, 60.5 percent.
				(7)For fiscal year 2021, 58.7 percent.
				(8)For fiscal year 2022, 56.9 percent.
				(9)For fiscal year 2023, 54.8 percent.
				4.Reduction in pay of Members of Congress for failure to meet fiscal sustainability targets
			(a)ReductionSection 601(a)(2) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4501(2)) is amended by
			 adding at the end the following:
				
					(C)If the Director of the Office of Management and Budget determines that the amount determined under
			 paragraph (1) of section 3(a) of the Debt Limit Reform and Congressional
			 Pay for Performance Act of 2014 with respect to a fiscal year exceeds the
			 amount determined under paragraph (2) of section 3(a) of such Act with
			 respect to such fiscal year—
						(i)each annual rate of pay referred to in paragraph (1) shall be reduced by the percentage determined
			 by the Director of the Office of Management and Budget under section
			 3(a)(3) of the Debt Limit Reform and Congressional Pay for Performance Act
			 of 2014 for all pay periods occurring during the next calendar year which
			 begins after that fiscal year; and
						(ii)no adjustment may be made under subparagraph (A) in any such rate of pay during that next calendar
			 year..
			(b)Technical AmendmentSection 601(a)(2)(A) of such Act is amended by striking Subject to subparagraph (B), and inserting Subject to subparagraphs (B) and (C),.
			(c)Effective DateThe amendments made by this section shall apply with respect to fiscal year 2015 and each
			 succeeding fiscal year.
			
